
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Payne (for
			 himself and Mr. Fortenberry) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of World
		  Malaria Day, and reaffirming United States leadership and support for efforts
		  to combat malaria as a critical component of the President’s Global Health
		  Initiative.
	
	
		Whereas April 25th of each year is recognized
			 internationally as World Malaria Day;
		Whereas malaria is a leading cause of death and disease in
			 many developing countries, despite being completely preventable and
			 treatable;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 35 countries, the majority of them in sub-Saharan Africa, account
			 for 98 percent of global malaria deaths;
		Whereas young children and pregnant women are particularly
			 vulnerable and disproportionately affected by malaria;
		Whereas malaria greatly affects child health, with
			 estimates that children under the age of 5 account for 85 percent of malaria
			 deaths each year;
		Whereas malaria poses great risks to maternal health,
			 causing complications during delivery, anemia, and low birth weights, with
			 estimates that malaria infection causes 400,000 cases of severe maternal anemia
			 and from 75,000 to 200,000 infant deaths annually in sub-Saharan Africa;
		Whereas heightened national, regional, and international
			 efforts to prevent and treat malaria over recent years have made measurable
			 progress and have helped save hundreds of thousands of lives;
		Whereas the World Health Organization’s World Malaria
			 Report 2010 reports that in 2010, more African households (42 percent) owned at
			 least one insecticide-treated mosquito net (ITN), more children under 5 years
			 of age (35 percent) were using an ITN compared to previous years, and household
			 ITN ownership reached more than 50 percent in 19 African countries;
		Whereas the World Health Organization’s World Malaria
			 Report 2010 further states that a total of 11 countries and one area in the
			 African Region showed a reduction of more than 50 percent in either confirmed
			 malaria cases or malaria admissions and deaths in recent years (Algeria,
			 Botswana, Cape Verde, Eritrea, Madagascar, Namibia, Rwanda, Sao Tome and
			 Principe, South Africa, Swaziland, Zambia, and Zanzibar, United Republic of
			 Tanzania), and that in all countries, the decreases are associated with intense
			 malaria control interventions;
		Whereas continued national, regional, and international
			 investment is critical to continue to reduce malaria deaths and to prevent
			 backsliding in those areas where progress has been made;
		Whereas the United States Government has played a major
			 leadership role in the recent progress made toward reducing the global burden
			 of malaria, particularly through the President's Malaria Initiative (PMI) and
			 the United States contribution to the Global Fund to Fight AIDS, Tuberculosis,
			 and Malaria;
		Whereas, on World Malaria Day in 2009, President Barack
			 Obama stated, The U.S. stands with our global partners and people around
			 the world to reaffirm our commitment to make the U.S. a leader in ending deaths
			 from malaria by 2015. … It is time to redouble our efforts to rid the world of
			 a disease that does not have to take lives.;
		Whereas, under the Global Health Initiative (GHI), the
			 United States Government is pursuing a comprehensive, whole-of-government
			 approach to global health, focused on helping partner countries to achieve
			 major improvements in overall health outcomes through transformational advances
			 in access to, and the quality of, healthcare services in resource-poor
			 settings; and
		Whereas recognizing the burden of malaria on many partner
			 countries, PMI has set the target for 2015 of reducing the burden of malaria by
			 50 percent for 450,000,000 people, representing 70 percent of the at-risk
			 population in Africa: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of World Malaria Day, including the achievable target of ending
			 malaria deaths by 2015;
			(2)recognizes the
			 importance of reducing malaria prevalence and deaths to improve overall child
			 and maternal health, especially in sub-Saharan Africa;
			(3)commends the
			 recent progress made toward reducing global malaria deaths and prevalence,
			 particularly through the efforts of the President's Malaria Initiative and the
			 Global Fund to Fight AIDS, Tuberculosis, and Malaria;
			(4)welcomes ongoing
			 public-private partnerships to research and develop more effective and
			 affordable tools for malaria diagnosis, treatment, and vaccination;
			(5)reaffirms the
			 goals and commitments to combat malaria in the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008 (Public Law 110–293);
			(6)supports continued
			 leadership and investment by the United States in bilateral and multilateral
			 efforts to combat malaria as a critical part of the President's Global Health
			 Initiative; and
			(7)encourages other
			 members of the international community to sustain and scale up their support
			 and financial contributions for efforts worldwide to combat malaria.
			
